ORDER

PER CURIAM.
Brian M. Dunlap, husband, appeals the March 12, 1998 judgment in a dissolution of marriage action contending that the court erred in: (1) awarding Tamara L. Dunlap, wife, monthly periodic, modifiable maintenance because such award is unsupported by substantial evidence, misapplies the law and constitutes an abuse of discretion in that such award is premised upon husband’s disability income which the court found would terminate in August, 1998, and such decrease in husband’s means constitutes substantial evidence of an impending change of circumstances to justify ending husband’s maintenance obligation on such date, as the amount of maintenance will then be wholly beyond his ability to pay; and (2) awarding to husband $13,200 in “wasted” marital assets because such characterization and award is unsupported by substantial evidence and constitutes a misapplication of the law in that husband’s expenditure of these funds did not amount to secretion, squandering or wasting of marital assets in that the funds were used for husband’s necessary expenses, the funds were not hidden from the wife, and they were not used solely for his benefit. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b). A memorandum solely for the use of the parties had been provided explaining the reasons for our decision.